DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Sluzas on 04/09/2021.

The application has been amended as follows: 

IN THE CLAIMS
Claim 1 (Currently amended):  A measuring device for determining a filling level of a filling material in a container having a top and a bottom, wherein the measuring device comprises at least a first measuring sensor, a second measuring sensor and a third measuring sensor, wherein the measuring sensors respectively deliver a measuring sensor signal and are in mutually spaced relationship in a heightwise direction so that the first measuring sensor in the heightwise direction is arranged , and third measuring sensors, the calibration device determines that the filling level is in a measuring detection region of said only one measuring sensor, then all measuring sensors below said measuring sensor are completely below the filling level and all measuring sensors above said measuring sensor are arranged completely above the filling level; and wherein there are provided at least two segment sensors arranged in a mutually spaced relationship in the heightwise direction, wherein each segment sensor has a segment detection region 

Claim 6 (Currently amended):  A measuring device according to claim 1 characterised in that there are provided more than three measuring sensors and the calibration device is of such a configuration that it effects calculation of the filling level detected by a measuring sensor which is positioned neither at the top of the container nor at the bottom of the container on the basis of averaging of the measuring sensor signals of the measuring sensors arranged further upwardly in the heightwise direction relative to the measuring sensor positioned neither [[right]] at the top of the container nor [[right]] at the bottom of the container and on the basis of averaging of the measuring sensor signals of the measuring sensors arranged further downwardly in the heightwise direction relativeAmendmentAppin. No: 16/349,324March 25, 2021 Page 5to the measuring sensor positioned neither [[right]] at the top of the container nor [[right]] at the bottom of the container.




Claim 8 (Currently amended):  A measuring device according to claim 1 characterised in that as soon as the read-out device for the measuring sensor has detected both a measurement signal [[in a state]] from a measurement sensor positioned entirely beneath the filling level and also a measurement signal [[in a state]] from a measurement sensor positioned completely above the filling level, the calibration device forms a difference from the two detected values where the two detected values are the measurement signals from the measurement sensors positioned below and above the filling level and uses said difference for calculating the filling level from the detected measurement signal of the measuring sensor, in a detection region of which the filling level is disposed.

Claim 17 (Currently amended):  A measuring device according to claim 7 wherein also the measuring sensor signal of the measuring sensor which is downwardly directly adjacent in the heightwise direction relative to the measuring sensor positioned neither [[right]] at the top of the container nor [[right]] at the bottom of the container is not taken into consideration in the averaging operation.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the reference numeral 135 must point to the valve ball, reference numeral 134 must point to the valve ball seat and reference numeral 133 must point to cap 133 in Figure 4 filed on 03/25/2021.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-4, 6-8 and 10-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Radhakrishnan et al. (US 2009/0031798; “Rad”) teaches a measuring device (100; Figures 5 and 7-8) for determining a filling level ([0047-0048]) of a filling material ([0026 and 0047-0048]) in a container (12; Figure 5), wherein the measuring device (10) comprises at least a first measuring sensor (264; Figures 5 and 7-8), a second measuring sensor (263; Figures 5 and 7-8) and a third measuring sensor (262; Figures 5 and 7-8), wherein the measuring sensors (262-264; Figures 5 and 7-8) respectively deliver a measuring sensor signal (capacitance measuring signal; [0046-0050]) and are in mutually spaced relationship in a heightwise direction (See Figures 5 and 7-8) so that the first measuring sensor (263) in the heightwise direction (See Figures 5 and 7-8) is arranged further up than the other measuring sensors (sensor 264 is located/placed further up than sensors 262 and 263; See Figure 5 and 7-8), the 

Wiedekind-Klein (US 2011/0314907; “Wied”) teaches wherein there is provided a calibration device (portion of element 414d directed to ration compensation of capacitance measurements; Figure 4A) which effects calculation of a filling level ([0073]) detected by a measuring sensor (fourth measurement electrode from the bottom that is covered 70%; [0073]; Figure 4A) which is positioned in the heightwise direction (See Figure 4A) neither at a top of the container (fourth measurement 

In claim 1, the specific limitations of "wherein there are provided at least two segment sensors arranged in a mutually spaced relationship in the heightwise direction, wherein each segment sensor has a segment detection region which in the heightwise direction covers the measuring detection regions of at least two measuring sensors, wherein the read-out device has at least two segment measuring inputs for reading out the segment sensor signals, wherein at least two measuring sensors whose measuring detection regions are in different segment detection regions are connected to a same measuring input of the read-out device, and there is provided a monitoring device which upon a detected change in a signal at a measuring input of the read-out device determines the segment measuring input at which a changed signal is also detected and derives therefrom the information as to which measuring sensor has caused the chance in the signal at the measuring input" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-4, 6-8, and 10-18 are also allowed for depending on claim 1.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856